id office uilc cca_2010071314270657 ---------- number release date from ---------------------- sent tuesday date pm to ----------------- cc ------------------------- subject tefra investor for your files on date the federal_circuit held that an overstatement of basis may not constitute an omission from gross_income for purposes of the six-year period of limitations under sec_6501 salman ranch ltd and william j 573_f3d_1362 fed cir on date the federal_circuit denied the government’s petition for rehearing from its adverse opinion filed on date the government did not file a petition for a writ of certiorari this case and the time period for filing a petition for writ of certiorari has ended thus the decision in this case is final although only salman ranch ltd and william j salman were named parties in this case nonpetitioning partners are nevertheless parties to the court_proceeding under sec_6226 the same as if they had personally petitioned section d provides that we are to issue any refunds automatically if we fail to issue refunds to any partners entitled to a refund they would have the right to file a refund claim under section c under that provision the decision of the above partnership case would be binding on the government for purposes of issuing the refund please note that this decision applies only to period ended date the year at issue in this case further only partners who previously made advance_payments on their potential liabilities are entitled to refunds or returns of their deposits
